DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 18 in the reply filed on 1 July 2021 is acknowledged.
Claim Status
Claims 1-18 are pending in the current application. Claims 9-17 have been withdrawn.
Claim Objections
With regard to Claims 1-8, there are numerous antecedent basis issues with the claims that are addressed either here in the Claim Objections section or in the 35 USC 112(b) section. The Examiner requests Applicant’s help in identifying any other antecedent basis issues that are not addressed in this Office Action.
Claims 1-2, 5-6, and 8 are objected to because of the following informalities:  
With regard to Claim 1, penultimate line, please change “the guide member” to “the first guide member” for antecedent basis.
With regard to Claim 1, penultimate line, please change “the guide surface” to “the at least one guide surface” for antecedent basis.
With regard to Claim 2, penultimate line, please change “the guide member” to “the second guide member” for antecedent basis.
Claim 2, penultimate line, please change “the guide surface” to “the at least one guide surface” for antecedent basis.
With regard to Claim 5, lines 3-4, please change “the guide member” to “the first guide member” for antecedent basis.
With regard to Claim 5, line 8, please change “the guide members” to “the first and second guide members” for antecedent basis.
With regard to Claim 6, line 4, please change “the connecting apparatus” to “the at least one first connecting apparatus” for antecedent basis. 
With regard to Claim 8, lines 3-4, please change “the connector” to “the at least one connector” for antecedent basis.
Appropriate correction is required.
Claim Interpretation
With regard to Claim 1, lines 2-3, “by moving from a proximal position into a distal receiving position along a direction” is a product-by-process limitation. MPEP § 2113 states that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Therefore, the structure implied by the process step of “by moving from a proximal position into a distal receiving position along a direction” will be considered when assessing patentability of Claim 1. However, the Applicant should note that “the Patent Office bears a lesser burden of proof in making out a case of prima facie In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). See MPEP § 2113(II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7-8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 2, line 3, “the connecting apparatus” lacks antecedent basis in the claims. For the purpose of examination, “the connecting apparatus” will be examined as “the at least one first connecting apparatus”.
With regard to Claim 4, line 3, it is unclear if “the at least one guide member” refers to the at least one first guide member or the at least one second guide member.
With regard to Claim 7, “the connecting apparatus” lacks antecedent basis in the claims. It is unclear if “the connecting apparatus” refers to “said connection device” or to “at least one first connecting apparatus” of Claim 1. For the purpose of examination, “the connecting apparatus” is examined as “said connection device”.
With regard to Claim 8, it is unclear if “the connecting apparatus” on lines 2 and 4 refers to “the connecting apparatus” in Claim 7 (which is rejected under 35 USC Claim 7. For the purpose of examination, “the connecting apparatus” on lines 2 and 4 of Claim 8 will be examined as “the at least one further connecting apparatus”.
With regard to Claim 18, the method claim does not set forth any method steps. See MPEP § 2173.05(q), “attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 USC 112(b)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi (US 6,277,277) in view of Ritzka (WO 2016/082931, citations from corresponding US 2017/0312665).

    PNG
    media_image1.png
    568
    482
    media_image1.png
    Greyscale

With regard to Claims 1, 2, and 18, Jacobi discloses a dialyzing machine is provided with a cartridge holder to which a filter cartridge (11) or dialyzer cartridge can be fastened (Abstract, Claim 18). Jacobi discloses a connection device for receiving at least one filter module which is connectable to the connection device by moving from a proximal position into a distal receiving position along a direction and having at least one lateral connector (Figure 2, C3/L9-18, cartridge holder (connection device) for a filter cartridge 11 with lateral connecting studs 26,27, “by moving from a proximal position into a distal receiving position along a direction” is a product by process limitation (MPEP § 2113), and the filter cartridge 11 appears to meet the result of this limitation).
Jacobi discloses the connection device comprising at least one first connecting apparatus having a connector piece with an inner lumen exhibiting a proximal end facing the filter module and a distal end facing the connection device in the receiving position, wherein the proximal end of the connector piece is designed to enable a connection of the connector piece to the lateral connector (Figure 2, C3/L23-43, clamping element 36 (at least one first connecting apparatus) carries two connecting members 41,42 (connector piece) such that the lateral connecting studs 26,27 can be sealingly inserted (i.e., has an inner lumen); Figure 2 shows that the connecting members 41,42 have a proximal end facing the filter module and a distal end facing the connection device).
However, Jacobi is silent to the at least one first connecting apparatus having at least one first and one second guide member exhibiting a respective proximal end and distal end which define a receiving area of the connecting apparatus for receiving a filter module, wherein at least the first guide member exhibits a side directed toward the Claim 1), wherein the second guide member exhibits a side directed toward the receiving area of the connecting apparatus which has at least one guide surface running from the proximal end to the distal end of the second guide member and connecting to the proximal end of the connector piece, wherein the side of the guide member comprising the guide surface directed toward the receiving area is of S-shaped configuration in cross section (Claim 2).


    PNG
    media_image2.png
    392
    623
    media_image2.png
    Greyscale

Ritzka discloses a connecting structure which connects a filter housing to a filter housing retaining structure (Abstract). The connecting structure includes a filter housing 
It would be obvious for the connecting apparatus of Jacobi to have the at least one first connecting apparatus having at least one first and one second guide member exhibiting a respective proximal end and distal end which define a receiving area of the connecting apparatus for receiving a filter module, wherein at least the first guide member exhibits a side directed toward the receiving area which has at least one guide surface running from the proximal end to the distal end of the first guide member and connecting to the proximal end of the connector piece, wherein the side of the guide member facing the guide surface directed toward the receiving area is of S-shaped configuration in cross section (Claim 1), wherein the second guide member exhibits a side directed toward the receiving area of the connecting apparatus which has at least Claim 2), as taught by Ritzka, in order to guide the connection of the lateral connecting studs 26, 27 and connecting members 41, 42 of Jacobi.
With regard to Claim 3, modified Jacobi is silent to wherein the first guide member and the second guide member are cantilevered to the connector piece.
Ritzka discloses wherein the first guide member and the second guide member are cantilevered to the connector piece (Figure 7b, [0130]-[0132], filter housing cover enclosure 400 comprises two guide members having surfaces from proximal end to distal end, which have an S-shape, and which connect to the proximal end of enclosure hood 404 which contain connector sockets 19 (connector piece); the guide members are cantilevered to the connector pieces (i.e., the guide members are not supported except at the connector piece)). Such guides participate in guiding the connection of the connector plugs and sockets ([0015], [0132]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first guide member and the second guide member of modified Jacobi are cantilevered to the connector piece, as taught by Ritzka, in order to guide the connection of the lateral connecting studs 26, 27 and connecting members 41, 42 of Jacobi.
With regard to Claim 4, modified Jacobi is silent to wherein the S-shaped side of the at least one guide member directed toward the receiving area of the connecting 
Ritzka discloses wherein the S-shaped side of the at least one guide member directed toward the receiving area of the connecting apparatus or the S-shaped sides directed toward the receiving area of the at least first guide member and the second guide member comprise upper and lower guide surfaces and a groove extending along the guide surfaces between the same is arranged such that the guide surfaces run on upper and lower projections relative to the groove. (Figure 7b, [0130]-[0132], filter housing cover enclosure 400 as shown in Figure 7b comprises two guide members having upper and lower guide surfaces and a groove extending along the guide surfaces between the upper and lower guide surfaces). Such guides participate in guiding the connection of the connector plugs and sockets ([0015], [0132]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the S-shaped side of the at least one guide member of modified Jacobi is directed toward the receiving area of the connecting apparatus or the S-shaped sides directed toward the receiving area of the at least first guide member and the second guide member comprise upper and lower guide surfaces and a groove extending along the guide surfaces between the same is arranged such that the guide surfaces run on upper and lower projections relative to the groove, as taught by Ritzka, in order to guide the connection of the lateral connecting studs 26, 27 and connecting members 41, 42 of Jacobi.
With regard to Claim 6, Jacobi discloses wherein the connecting device comprises a locking mechanism in order to fix the filter module in the receiving area of the connecting apparatus (Claim 5, Figure 2, swivel bar 50 locks the inserted cartridge when the former is in its closed position).
With regard to Claim 7, Jacobi discloses wherein the connecting device comprises at least one further connecting apparatus for receiving at least one connector arranged coaxially to the longitudinal axis of the filter module (Figure 2, C4/L5-12, connecting member 54 (at least one further connecting apparatus) for receiving connecting stud 33 on the filter module (at least one connector)).
With regard to Claim 8, Jacobi discloses wherein the at least one further connecting apparatus for receiving at least one connector arranged coaxially on the filter enables a movable supporting of the connector in the connecting apparatus (Figure 2, C4/L5-12, C4/L55-60, connecting member 54 (at least one further connecting apparatus) is movable onto the connecting stud 33 (at least one connector) to sealingly connect the two pieces together).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach wherein the upper projection on which the upper of the two guide surfaces of the first guide member is of shorter configuration at the proximal end of the guide member compared to the lower projection on which the lower guide surface runs such that the lower projection forms a platform or wherein the upper projections on which the upper of the two guide surfaces 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777